                                                           Case 5:20-cv-00038 Document 1 Filed 01/07/20 Page 1 of 10 Page ID #:1



                                                     1 KAZEROUNI LAW GROUP, APC
                                                       Abbas Kazerounian, Esq. (SBN: 249203)
                                                     2 ak@kazlg.com
                                                     3 Nicholas Barthel, Esq. (SBN: 319105)
                                                       nicholas@kazlg.com
                                                     4 245 Fischer Avenue, Suite D1
                                                     5 Costa Mesa, California 92626
                                                       Telephone: (800) 400-6808
                                                     6 Facsimile: (800) 520-5523
                                                     7
                                                       KAZEROUNI LAW GROUP, APC
                                                     8 Jason A. Ibey, Esq. (SBN: 284607)
                                                     9 jason@kazlg.com
                                                       321 N Mall Drive, Suite R108
                                                    10 St. George, Utah 84790
Kazerouni Law Group, APC




                                                    11 Telephone: (800) 400-6808
                                                       Facsimile: (800) 520-5523
                           Costa Mesa, California




                                                    12
                                                    13 [Additional Attorneys on Signature Page]
                                                    14 Attorneys for Plaintiff
                                                    15
                                                                            UNITED STATES DISTRICT COURT
                                                    16                   CENTRAL DISTRICT OF CALIFORNIA
                                                    17                            EASTERN DIVISION

                                                    18 EVE THOMAS, Individually and               Case No.: 5:20-cv-00038
                                                       On Behalf of All Others Similarly
                                                    19 Situated,                                  COMPLAINT FOR DAMAGES
                                                    20                                            AND INJUNCTIVE RELIEF
                                                                     Plaintiff,                   PURSUANT TO THE TELEPHONE
                                                    21                                            CONSUMER PROTECTION ACT,
                                                                        v.
                                                    22                                            47 U.S.C. § 227, ET SEQ.
                                                         PNC BANK, N.A.,
                                                    23
                                                                                                  JURY TRIAL DEMANDED
                                                    24
                                                                     Defendant.
                                                    25
                                                    26
                                                    27
                                                    28
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                           Case 5:20-cv-00038 Document 1 Filed 01/07/20 Page 2 of 10 Page ID #:2



                                                    1                                          I NTRODUCTION
                                                    2      1.    EVE THOMAS (“Ms. Thomas” or “Plaintiff”) brings this Class Action
                                                    3            Complaint for damages, injunctive relief, and any other available legal or
                                                    4            equitable remedies, resulting from the illegal actions of PNC BANK, N.A.
                                                    5            (“PNC” or “Defendant”), in negligently, and/or willfully contacting
                                                    6            Plaintiff for marketing purposes on her cellular telephones, in violation of
                                                    7            the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.,
                                                    8            (“TCPA”), thereby invading Plaintiffs’ privacy. Plaintiff alleges as
                                                    9            follows upon personal knowledge as to her own acts and experiences, and,
                                                    10           as to all other matters, upon information and belief, including
Kazerouni Law Group, APC




                                                    11           investigation conducted by their attorneys.
                           Costa Mesa, California




                                                    12                                J URISDICTION    AND     V ENUE
                                                    13     2.    This Court has federal question jurisdiction because this case arises out of
                                                    14           violation of federal law. 47 U.S.C. §227(b).
                                                    15     3.    Venue is proper in the United States District Court for the Central District
                                                    16           of California pursuant to 18 U.S.C. § 1391(b) because the events giving
                                                    17           rise to Plaintiff’s causes of action against PNC occurred within the State
                                                    18           of California and the County of San Bernardino, within this judicial
                                                    19           district.
                                                    20                                            P ARTIES
                                                    21     4.    Plaintiff is, and at all times mentioned herein was, a citizen and resident
                                                    22           of the State of California.
                                                    23     5.    Plaintiff is, and at all times mentioned herein was, a “person” as defined
                                                    24           by 47 U.S.C. § 153 (39).
                                                    25     6.    Plaintiff is informed and believes, and thereon alleges, that PNC is, and at
                                                    26           all times mentioned herein was, a national association whose primary
                                                    27           business address is in Pittsburgh, Pennsylvania.
                                                    28
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              1 OF 9
                                                           Case 5:20-cv-00038 Document 1 Filed 01/07/20 Page 3 of 10 Page ID #:3



                                                    1      7.    Plaintiff is informed and believes, and thereon allege, that PNC is, and at
                                                    2            all times mentioned herein was a “person,” as defined by 47 U.S.C. § 153
                                                    3            (39).
                                                    4      8.    PNC provides various consumer credit products and advertises those
                                                    5            products through the use of telephone calls.
                                                    6                                  F ACTUAL A LLEGATIONS
                                                    7      9.    At all times relevant PNC conducted business in the State of California
                                                    8            and in the County of San Bernardino, within this judicial district.
                                                    9      10.   At no time did Plaintiff provide her current cellular telephone number to
                                                    10           Defendant through any medium, and in fact, Plaintiff had never heard of
Kazerouni Law Group, APC




                                                    11           PNC prior to PNC calling her.
                           Costa Mesa, California




                                                    12     11.   On or about a year ago, Plaintiff began receiving telephone calls from
                                                    13           PNC on her cellular telephone ending in “9587” (“9587 Number”).
                                                    14     12.   PNC called Ms. Thomas’ cellular telephone using an artificial or
                                                    15           prerecorded voice message in an effort to convince Plaintiff to pay for
                                                    16           consumer credit products. Each time Defendant called there was a long
                                                    17           pause on each of the calls after Plaintiff answered, followed by a live
                                                    18           person saying they were with PNC.
                                                    19     13.   Upon information and belief, the calls were placed via an “automatic
                                                    20           telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227
                                                    21           (a)(1), using an “artificial or prerecorded voice” as prohibited by 47
                                                    22           U.S.C. § 227(b)(1)(A).
                                                    23     14.   Upon information and belief, this telephone dialing equipment used by
                                                    24           PNC has the capacity to store or produce telephone numbers to be called,
                                                    25           using a random or sequential number generator.
                                                    26     15.   Upon information and belief, this telephone dialing equipment also has
                                                    27           the capacity to dial telephone numbers stored in a database or as a list
                                                    28           without human intervention.
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              2 OF 9
                                                             Case 5:20-cv-00038 Document 1 Filed 01/07/20 Page 4 of 10 Page ID #:4



                                                     1       16.   The frequency of the calls from PNC increased in or about the months of
                                                     2             August 2019 and October 2019.
                                                     3       17.   Plaintiff was especially frustrated with these calls because Plaintiff had
                                                     4             registered the 9587 Number on the Federal Do-Not-Call list since
                                                     5             September 27, 2008.
                                                     6       18.   Through Defendant’s aforementioned conduct, Plaintiff suffered an
                                                     7             invasion of a legally protected interest in privacy, which is specifically
                                                     8             addressed and protected by the TCPA.
                                                     9       19.   Sometime between the months of August 2019 and October 2019 Plaintiff
                                                    10             asked PNC to stop calling her, thereby revoking any consent that
Kazerouni Law Group, APC




                                                    11             Defendant may have had to call Plaintiff. Despite this, Plaintiff continued
                           Costa Mesa, California




                                                    12             to receive calls from PNC.
                                                    13       20.   Defendant’s calls forced Plaintiff and others similarly situated class
                                                    14             members to live without the utility of their cellular phones by occupying
                                                    15             their cellular telephone with one or more unwanted calls, causing a
                                                    16             nuisance and lost time.
                                                    17       21.   The telephone numbers PNC called were assigned to a cellular telephone
                                                    18             service for which Plaintiff incurs a charge for cellular telephone service
                                                    19             pursuant to 47 U.S.C. § 227(b)(1).
                                                    20       22.   The calls to Plaintiff were not for emergency purposes as defined by 47
                                                    21             U.S.C. § 227(b)(1)(A)(i).
                                                    22       23.   Defendant’s calls to Plaintiff’s cellular telephone numbers were
                                                    23             unsolicited by Plaintiff and were placed without Plaintiff’s prior express
                                                    24             written consent or permission.
                                                    25 ///
                                                    26 ///
                                                    27 ///
                                                    28 ///
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              3 OF 9
                                                           Case 5:20-cv-00038 Document 1 Filed 01/07/20 Page 5 of 10 Page ID #:5



                                                    1                                C LASS A CTION A LLEGATIONS
                                                    2      24.   Plaintiff brings this action on behalf of herself and on behalf of and Class
                                                    3            Members of the proposed Class pursuant to Federal Rules of Civil
                                                    4            Procedure 23(a) and (b)(3) and/or (b)(2).
                                                    5      25.   Plaintiff’s propose to represent the following Class consisting of and
                                                    6            defined as follows:
                                                    7
                                                                     All persons within the United States who received any
                                                    8                telephone call(s) from Defendant or its agent(s) and/or
                                                    9                employee(s), not for an emergency purpose, on said person’s
                                                                     cellular telephone, made through the use of any automatic
                                                    10               telephone dialing system or with an artificial or prerecorded
Kazerouni Law Group, APC




                                                    11               voice within the four years prior to the date of the filing of this
                                                                     Complaint.
                           Costa Mesa, California




                                                    12
                                                    13     26.   Plaintiff proposes to represent the following Sub-Class consisting of and
                                                    14           defined as follows:
                                                    15
                                                                     All persons within the United States who received any
                                                    16               telephone call(s) from Defendant or its agent(s) and/or
                                                    17               employee(s), not for an emergency purpose, on said person’s
                                                                     cellular telephone, made through the use of any automatic
                                                    18               telephone dialing system or with an artificial or prerecorded
                                                    19               voice, after having requested that the calls cease, within the
                                                                     four years prior to the date of the filing of this Complaint.
                                                    20
                                                    21     27.   The Class and Sub-Class are referred to collectively as the “Classes.”
                                                    22     28.   PNC and its employees or agents are excluded from the Classes. Plaintiff
                                                    23           does not know the number of members in the Classes, but believes the
                                                    24           Class members number in the several thousands, if not more. Thus, this
                                                    25           matter should be certified as a Class action to assist in the expeditious
                                                    26           litigation of this matter.
                                                    27     29.   Plaintiff and members of the Classes were harmed by the acts of PNC in
                                                    28           at least the following ways: PNC, either directly or through its agents,
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              4 OF 9
                                                           Case 5:20-cv-00038 Document 1 Filed 01/07/20 Page 6 of 10 Page ID #:6



                                                    1            illegally contacted Plaintiff and the Classes’ members via their cellular
                                                    2            telephones by using marketing and artificial or prerecorded voice
                                                    3            messages, thereby causing Plaintiff and the Classes’ members to incur
                                                    4            certain cellular telephone charges or reduce cellular telephone time for
                                                    5            which Plaintiffs and the Classes’ members previously paid, and invading
                                                    6            the privacy of said Plaintiffs and the Classes’ members. Plaintiffs and the
                                                    7            Classes’ members were damaged thereby.
                                                    8      30.   This suit seeks only damages and injunctive relief for recovery of
                                                    9            economic injury on behalf of the Classes and it expressly is not intended
                                                    10           to request any recovery for personal injury and claims related thereto.
Kazerouni Law Group, APC




                                                    11           Plaintiff reserves the right to expand the Classes definitions to seek
                           Costa Mesa, California




                                                    12           recovery on behalf of additional persons as warranted as facts are learned
                                                    13           in further investigation and discovery.
                                                    14     31.   The joinder of the Classes’ members is impractical and the disposition of
                                                    15           their claims in the Class action will provide substantial benefits both to
                                                    16           the parties and to the court. The Classes can be identified through PNC’s
                                                    17           records or PNC’s agents’ records.
                                                    18     32.   There is a well-defined community of interest in the questions of law and
                                                    19           fact involved affecting the parties to be represented. The questions of law
                                                    20           and fact to the Class predominate over questions which may affect
                                                    21           individual Class members, including the following:
                                                    22             i.    Whether PNC or its agent(s) placed any marketing and artificial
                                                    23                   or prerecorded voice messages to the Class (other than a message
                                                    24                   made for emergency purposes or made with the prior express
                                                    25                   consent of the called party) using any automatic telephone dialing
                                                    26                   system to any telephone number assigned to a cellular telephone
                                                    27                   service;
                                                    28            ii.    Whether the calls required prior express written consent;
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              5 OF 9
                                                           Case 5:20-cv-00038 Document 1 Filed 01/07/20 Page 7 of 10 Page ID #:7



                                                    1            iii.     Whether PNC placed any calls after being asked to stop calling;
                                                    2            iv.      Whether Plaintiff and the Class members were damaged thereby,
                                                    3                     and the extent of damages for such violation; and
                                                    4             v.      Whether PNC and its agents should be enjoined from engaging in
                                                    5                     such conduct in the future.
                                                    6      33.   As a person that received at least one marketing call via an ATDS or an
                                                    7            artificial or prerecorded voice message to her cell phone without
                                                    8            Plaintiff’s prior express written consent, including after asking Defendant
                                                    9            to stop calling, Plaintiff is asserting claims that are typical of each Class.
                                                    10           Plaintiff will fairly and adequately represent and protect the interests of
Kazerouni Law Group, APC




                                                    11           the Class in that Plaintiff has no interests antagonistic to any member of
                           Costa Mesa, California




                                                    12           the Classes.
                                                    13     34.   Plaintiff and the members of the Classes have all suffered irreparable
                                                    14           harm as a result of the PNC’s unlawful and wrongful conduct. Absent a
                                                    15           class action, the Class will continue to face the potential for irreparable
                                                    16           harm. In addition, these violations of law will be allowed to proceed
                                                    17           without remedy and PNC will likely continue such illegal conduct.
                                                    18           Because of the size of the individual Class member’s claims, few, if any,
                                                    19           Class members could afford to seek legal redress for the wrongs
                                                    20           complained of herein.
                                                    21     35.   Plaintiff has retained counsel experienced in handling class action claims
                                                    22           and claims involving violations of the Telephone Consumer Protection
                                                    23           Act.
                                                    24     36.   A class action is a superior method for the fair and efficient adjudication
                                                    25           of this controversy. Class-wide damages are essential to induce PNC to
                                                    26           comply with federal and California law. The interest of Class members in
                                                    27           individually controlling the prosecution of separate claims against PNC is
                                                    28           small because the maximum statutory damages in an individual action for
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              6 OF 9
                                                           Case 5:20-cv-00038 Document 1 Filed 01/07/20 Page 8 of 10 Page ID #:8



                                                    1            violation of privacy are minimal. Management of these claims is likely to
                                                    2            present significantly fewer difficulties than those presented in many class
                                                    3            claims.
                                                    4      37.   PNC has acted on grounds generally applicable to the Classes, thereby
                                                    5            making appropriate final injunctive relief and corresponding declaratory
                                                    6            relief with respect to the Classes as a whole.
                                                    7                                   F IRST C AUSE O F A CTION
                                                                                  N EGLIGENT V IOLATIONS O F T HE
                                                    8                        T ELEPHONE C ONSUM ER P ROTECTION A CT
                                                    9                                   47 U.S.C. § 227 E T S EQ .

                                                    10     38.   Plaintiff incorporates by reference all of the above paragraphs of this
Kazerouni Law Group, APC




                                                    11           Complaint as though fully stated herein.
                           Costa Mesa, California




                                                    12     39.   PNC’s repeated calls in a span to Plaintiff’s cellular phones without any
                                                    13           prior express consent—and even after Plaintiff revoked any consent that
                                                    14           may have existed—constitute numerous and multiple negligent violations
                                                    15           of the TCPA, including but not limited to each and every one of the
                                                    16           above-cited provisions of 47 U.S.C. § 227 et seq.
                                                    17     40.   As a result of PNC’s, and PNC’s agents’, negligent violations of 47
                                                    18           U.S.C. § 227 et seq., Plaintiff and the Class are entitled to an award of
                                                    19           $500.00 in statutory damages, for each and every violation, pursuant to 47
                                                    20           U.S.C. § 227(b)(3)(B).
                                                    21     41.   Plaintiff and the Class are also entitled to and seek injunctive relief
                                                    22           prohibiting such conduct in the future.
                                                    23
                                                                                  S ECOND C AUSE O F A CTION
                                                    24                 K NOW ING AND / OR W ILLFUL V IOLATIONS O F T HE
                                                    25                    T ELEPHONE C ONSUM ER P ROTECTION A CT
                                                                                   47 U.S.C. § 227 E T S EQ .
                                                    26
                                                    27     42.   Plaintiff incorporates by reference all of the above paragraphs of this
                                                    28           Complaint as though fully stated herein.
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              7 OF 9
                                                           Case 5:20-cv-00038 Document 1 Filed 01/07/20 Page 9 of 10 Page ID #:9



                                                    1      43.       PNC made repeated telephone calls to Plaintiff’s cellular telephone
                                                    2                without being in any business relationship or contract. Furthermore, after
                                                    3                PNC was explicitly told to not call Plaintiff, PNC agents continued to call
                                                    4                Plaintiff’s cellular telephones.
                                                    5      44.       PNC’s actions constitute numerous and multiple knowing and/or willful
                                                    6                violations of the TCPA, including, but not limited to, each and every one
                                                    7                of the above-cited provisions of 47 U.S.C. § 227 et seq.
                                                    8      45.       As a result of PNC’s knowing and/or willful violations of 47 U.S.C. § 227
                                                    9                et seq., Plaintiffs and each of the Class members are entitled to treble
                                                    10               damages, as provided by statute, up to $1,500.00, for each and every
Kazerouni Law Group, APC




                                                    11               violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
                           Costa Mesa, California




                                                    12               227(b)(3)(C).
                                                    13     46.       Plaintiff and the Class members are also entitled to and seek injunctive
                                                    14               relief prohibiting such conduct in the future.
                                                    15                                           P RAYER F OR R ELIEF
                                                    16     47.       Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and
                                                    17               the Class members the following relief against PNC:
                                                    18                 F IRST C AUSE       OF   A CTION   FOR   N EGLIGENT V IOLATION   OF

                                                    19                               THE   TCPA, 47 U.S.C. § 227 E T S EQ .
                                                    20           •     As a result of PNC’s and PNC’s agents’ negligent violations of 47
                                                    21                 U.S.C. § 227(b)(1), Plaintiff seeks for herself and each Class member
                                                    22                 $500.00 in statutory damages, for each and every violation, pursuant to

                                                    23                 47 U.S.C. § 227(b)(3)(B).
                                                                 •     Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
                                                    24
                                                                       prohibiting such conduct in the future.
                                                    25
                                                                 •     Costs of suit.
                                                    26
                                                                 •     Attorneys’ fees, pursuant to, inter alia, the common fund doctrine.
                                                    27
                                                                 •     Any other relief the Court may deem just and proper.
                                                    28
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              8 OF 9
                                                          Case 5:20-cv-00038 Document 1 Filed 01/07/20 Page 10 of 10 Page ID #:10



                                                    1
                                                    2          SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL VIOLATION
                                                    3                            OF THE   TCPA, 47 U.S.C. § 227 E T S EQ .
                                                    4          •    As a result of PNC’s willful and/or knowing violations of 47 U.S.C. §
                                                    5               227(b)(1), Plaintiff seeks for herself and each Class member treble
                                                    6               damages, as provided by statute, up to $1,500.00 for each and every

                                                    7               violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
                                                                    227(b)(3)(C).
                                                    8
                                                               •    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                                                    9
                                                                    conduct in the future.
                                                    10
Kazerouni Law Group, APC




                                                               •    Costs of suit.
                                                    11
                                                               •    Attorneys’ fees, pursuant to, inter alia, the common fund doctrine.
                           Costa Mesa, California




                                                    12
                                                               •    Any other relief the Court may deem just and proper.
                                                    13
                                                                                              T RIAL B Y J URY
                                                    14
                                                          48. Pursuant to the seventh amendment to the Constitution of the United States of
                                                    15        America, Plaintiff is entitled to, and demands, a trial by jury.
                                                    16
                                                    17
                                                         Date: January 7, 2020                         Kazerouni Law Group, APC
                                                    18
                                                    19                                                 By: _/s Abbas Kazerounian____
                                                                                                              ak@kazlg.com
                                                    20                                                        Abbas Kazerounian
                                                    21                                                        Attorneys for Plaintiff

                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28
                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                              9 OF 9
